Citation Nr: 1815726	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the time periods from September 30, 2010, to September 26, 2014, and from May 1, 2018. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2017, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent evidence developed by the AOJ, including VA treatment records as well as multiple VA examination reports, was added to the electronic record from 2015 to 2018 before as well as after the appeal was certified to the Board.  As that evidence was clearly not considered in the statement of the case (SOC) issued in June 2014 and the Veteran also has not submitted a waiver of RO consideration of that additional evidence, the RO must review the additional evidence received and issue a supplemental statement of the case (SSOC) for the matter of entitlement to a TDIU on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2017).

Currently, the Veteran's total combined rating for his service-connected disabilities is 80 percent from September 30, 2010; 90 percent from December 30, 2013; 100 percent from September 26, 2014; and 90 percent from May 1, 2018.  38 C.F.R. §§ 4.16, 4.25.  In written statements of record as well as during the November 2017 Board videoconference hearing, the Veteran has asserted he stopped working full time in 2011 after being fired as a floor installer by Home Depot and can no longer obtain and maintain substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  He reported that he had finished high school and took about two years of college classes.  He also detailed that he had received computer training paid for by VA after being fired.

Based on the cumulative evidence of record, the Board finds that a VA examination addressing the effects of the Veteran's service-connected disabilities, alone or in aggregate, on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience during the time periods from September 30, 2010, to September 26, 2014, and from May 1, 2018, is necessary to effectively adjudicate the TDIU claim on appeal.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities from the West Los Angeles VA Medical Center (VAMC) and Los Angeles VA Outpatient Clinic (LAOPC).  As evidence of record only includes treatment records dated up to April 2013 and February 2018 from those facilities, respectively, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, when evidence of record indicates that the Veteran has potentially been seen by the Vocational Rehabilitation and Employment Service, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  Based on the above, the AOJ should obtain any existing VA Vocational Rehabilitation counseling folder for the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Provide a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran to obtain comprehensive employment and education information.

2.  Obtain updated treatment records pertaining to the Veteran's service-connected disabilities from West Los Angeles VAMC for the time period from April 2013 to the present as well as from LAOPC for the time period from February 2018 to the present and associate them with the record.

3.  Contact the appropriate repository and attempt to obtain all VA vocational rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the electronic claims file.  All efforts to obtain such records should be documented in the electronic claims file, and if no such records exist, such should be noted in writing in the record.

4.  Thereafter, a VA medical examination must also be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise for the time periods from September 30, 2010, to September 26, 2014, and from May 1, 2018.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience during the time periods from September 30, 2010, to September 26, 2014, and from May 1, 2018.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to each of the Veteran's service-connected disabilities during the time periods from September 30, 2010, to September 26, 2014, and from May 1, 2018.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2017).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should discuss and reconcile the proffered medical opinion with the VA examination findings dated from 2011 to 2016 of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

5.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any opinion or examination is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the June 2014 SOC.  If the benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

